t c memo united_states tax_court homer l richardson petitioner v commissioner of internal revenue respondent gloria m richardson petitioner v commissioner or internal revenue respondent docket nos filed date ps established a tiered trust arrangement and transferred to the entities their assets including their personal_residence and lifetime services held the trusts implemented and used by ps during and should be disregarded for tax purposes as sham entities lacking in economic_substance with resultant inclusion by ps of income reported by the trusts recomputation of business deductions allowable to ps and liability for self- employment_taxes held further ps are not entitled to capital_loss amounts claimed for both years and must recognize a capital_gain in held further p h is liable for civil_fraud penalties pursuant to sec_6663 i r c for and held further p h is liable for an accuracy- related penalty pursuant to sec_6662 i r c with respect to that portion of the deficiency for that is not attributable to fraud held further the statute_of_limitations does not bar assessment of liabilities for and held further p w is not entitled to relief pursuant to sec_6015 i r c for the years and robert alan jones for petitioners richard j hassebrock and john a freeman for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes for the and taxable years homer l richardson - docket no year deficiency dollar_figure big_number penalties sec_6662 sec_6663 dollar_figure dollar_figure dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure gloria m richardson - docket no year deficiency dollar_figure big_number the principal issues for decision in these consolidated cases are whether trusts implemented and used by petitioners during and should be disregarded for tax purposes as sham entities lacking in economic_substance with resultant a inclusion by petitioners of income reported by the trusts b recomputation of business deductions allowable to petitioners and c liability for self-employment taxes and entitlement to corresponding deductions whether petitioners’ reported capital_loss for both tax years should be adjusted whether there exist underpayments due to fraud for and such that petitioner homer l richardson mr richardson is liable for civil_fraud penalties pursuant to sec_6663 whether mr richardson is liable for an accuracy-related_penalty pursuant to sec_6662 with respect to that portion of the deficiency for that is not attributable to fraud whether the statute_of_limitations bars assessment of liabilities for and whether petitioner gloria m richardson mrs richardson is entitled to relief pursuant to sec_6015 for the years and certain additional adjustments to petitioners’ social_security income and personal exemptions are computational in nature and will be resolved by our holdings on the foregoing issues findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at all relevant times throughout the years in issue at the time the petitions in these cases were filed and at the time of trial petitioners resided pincite quailwoods drive loveland ohio personal background petitioners are husband and wife and have four adult children laura morris karen cahill susan richardson and barton richardson mrs richardson is trained as an x-ray technician in the past she worked as a medical assistant but apparently ceased her employment in or about in conjunction with undergoing chemotherapy treatments for cancer mr richardson graduated from the university of missouri in earning a 4-year business degree in marketing in connection with obtaining that degree mr richardson completed two courses in accounting since graduating mr richardson has been engaged in a number of business ventures he was employed for years in a supervisory capacity over several super-x drug stores located across ohio indiana and kentucky in approximately he founded a tool and die business which he ran for about years mr richardson obtained licenses to sell insurance and mutual funds in around and maintained those licenses until allowing them to expire sometime in the to timeframe each license required mr richardson to attend approximately hours of classes and to pass an examination from to mr richardson was self-employed as an insurance salesman operating through a sole_proprietorship under the name benefit planning services trust implementation and operation in petitioners met with representatives from the aegis company aegis an entity that promoted both domestic and foreign_trust packages michael vallone was the executive director of aegis robert hopper was the managing director and edward bartoli mr bartoli was the legal director petitioners purchased a multitrust package from aegis in for use of trust trustee beneficiary and related appellations is for convenience only and is not intended to impart any legal significance with respect to characterization for federal tax purposes the parties do not dispute that mr bartoli although formerly admitted to practice law in illinois was disbarred subsequent to the years in issue in these cases dollar_figure in june of mr richardson applied for and received from the internal_revenue_service irs two employer identification numbers one under the name of hg asset management_trust and the other under the name of hg richardson charitable_trust hgrct each application stated that the respective business was started or acquired on date also in mr richardson ceased operations under the name benefit planning services and thereafter conducted any sole_proprietorship activities under the name asset protection services on date mrs richardson transferred all of her assets real and personal as well as her right to receive future income and exclusive use of my lifetime services exception being that of an employee situation to mr richardson in exchange for dollar_figure on date petitioners purportedly transferred their personal_residence on quailwoods drive to hg asset management company hgamc petitioners continued to reside at that location following the transfer by a_trust instrument dated date james quay mr quay as creator mr richardson as investor and mr quay and mrs richardson as acceptors and initial directors established hgamc as a common_law business organization mr quay was an attorney whom mr richardson had met at an aegi sec_4 the parties stipulated this fact but because no documents dated date related to the transfer are contained in the record any specifics and or incongruities remain unexplained training presentation earlier in the year and who apparently prepared the trust documents the directors were given broad authority to deal with trust property in their discretion for the benefit of hgamc the trust instrument further provided a minute of resolutions of the board_of directors authorizing what they determine to do or have done shall be evidence that such an act is within their power also on date a management_contract was entered between hgamc and mr richardson’s sole_proprietorship asset protection services the agreement called for hgamc to provide management services to the sole_proprietorship through the services of mr richardson in return for a one time set up fee of dollar_figure a monthly management fee of dollar_figure and a charge for strategic and tactical planning for of dollar_figure the agreement was executed by mr richardson on behalf of asset protection services and by both mr and mrs richardson as directors of hgamc the majority of the stated fees were never paid the contract was renewed on its anniversary in both and for compensation to be paid to hgamc of dollar_figure annually initial actions undertaken by hgamc were memorialized in the minutes of the entity’s first board meeting on date the trust instrument and the minutes reflect and reference the intended conveyance by mr richardson to hgamc of real and the court notes that as of date mr richardson had not been appointed as a director of hgamc personal_property as well as the exclusive use of all his lifetime services the minutes also show that the directors were authorized to seek an employer_identification_number for hgamc by substituting the word trust for company in the entity’s name on date petitioners opened two checking accounts at fifth third bank one in the name of asset protection services and one in the name of hgrct at some time prior to august of a checking account at fifth third bank had been opened in the name of hgamc petitioners held sole signatory authority over all three of these accounts a second meeting of the hgamc board was held on date on that date mr richardson transferred to hgamc all of his assets real and personal as well as his right to receive future income and the exclusive use of his lifetime services exception being that of an employee status the conveyance expressly included all that he had received from mrs richardson under her date assignment hgamc then issued to mr richardson a certificate representing all of the beneficial_interest ie units in hgamc on the same date date mr richardson returned the certificate to hgamc asking the directors to cancel it and to reissue the units as follows units to mr richardson units to mrs richardson and units to hgrct new certificates were issued to that effect according to the terms of the certificates benefits conveyed by the units consisted solely of the distributions of income from the earnings_of the assets as distributed by the action of the directors and nothing more also at the august meeting mr richardson was appointed a director of hgamc and was given the title of executive director mrs richardson was appointed as executive secretary of hgamc hgamc contracted for the services of petitioners in those executive roles in exchange for living accommodations expenses incident to company business eg transportation office entertainment and meeting expenses life and medical insurance and consultant fees by a_trust instrument likewise dated date hgamc created hgrct petitioners executed the document both as directors of hgamc and as trustees of hgrct petitioners did not obtain sec_501 status for hgrct on date mr quay submitted and petitioners in their capacities as directors of hgamc accepted his resignation as a director of hgamc on date petitioners conducted board meetings for both hgamc and hgrct at the hgamc meeting petitioners’ four children were named as successor directors in the order listed and as successors in equal shares to petitioners’ beneficial interests at the hgrct meeting hgrct received units of beneficial_interest in hgamc and in exchange issued to hgamc all units of beneficial_interest ie in hgrct at a second meeting of the hgrct on date mr richardson was appointed as executive trustee and mrs richardson was appointed as executive secretary petitioners thereafter opened several additional bank accounts with respect to the various entities discussed above all at lebanon citizens national bank for example between september of and november of accounts were established under the following names hg asset management co c o of homer richardson homer richardson d b a aegis co later renamed hg asset management co d b a aegis co homer richardson d b a asset protection co and hg richardson charitable_trust petitioners had signatory authority over each of these accounts and in a few instances one of their children was given signatory authority as well records also show that certain of the accounts previously established at fifth third bank were closed in october of minutes from numerous hgamc board meetings from august of through may of reflect activities of the entity authorized by petitioners in their capacities as directors mrs richardson participated in each of these meetings along with her husband and signed the minutes and resolutions so generated several of the matters garnering the board’s attention involved petitioners’ transportation and residence on date the directors approved the purchase by hgamc of a mercury grand marquis for dollar_figure to be provided to the executive director mr richardson testified that the car was acquired with funds from an account held in the name of hgamc but was titled in his name from their respective inceptions mr richardson’s sole proprietorships hgamc and hgrct were operated out of petitioners’ residence on quailwoods drive resolutions specified that particular business operations of hgamc would be conducted at its headquarters on quailwoods drive and required the presence of the executive director at the site to oversee maintenance and security in addition through a series of resolutions hgamc was authorized to and did contract for the remodeling of the company headquarters with respect to business conducted elsewhere minutes show that the directors were authorized to travel to nashville indiana for purposes of looking at different land investment opportunities later a director’s meeting attended by petitioners’ four children was held at mike fink’s restaurant in covington kentucky for the purpose of discussing duties of successor directors with those appointed as successor directors at that meeting it was dedided sic that more time should be devoted to training that a two day meeting should be scheduled for brown county state park in the future the tab for the meal was dollar_figure matters related to tax issues from administrative functions related to preparation of the entities’ returns to intentions or positions on tax topics were likewise addressed at board meetings as an example of the latter minutes of the hgamc board meeting held on date read as follows the executive director homer l richardson as instructed by the board_of directors made available to the board_of directors research from the aegis company court cases and legal opinions regarding irs notice_97_24 mr richardson provided a report from the aegis company that addressed each paragraph of irs notice_97_24 in which it was pointed out that notice_97_24 was concerned with i r c sec as it pertains to grantor trusts and that when a person attempts to apply business_trust procedures of tax reduction to an ordinary_trust the trust is labeled by the irs as an abusive trust the report concluded that is not addressing legitimate business trusts mr richardson also provided a copy of american jurisprudence second edition volume business trusts excerpts from executive’s business law section regarding business trusts a report from george m turner m s j d regarding the legal foundation of the business_trust and taxation of a business_trust and a report from the yale law sic journal titled the trust as an instrument of commerce the materials supplied the legal opinions and the research conducted regarding business trusts do not support the position that the aegis business_trust is the kind of trust that is addressed in irs notice_97_24 in addition to personally implementing an aegis multitrust package mr richardson also became involved in the promotion and sale of the aegis system beginning in mr richardson sold aegis trust packages through asset protection services and it was this business that was managed by hgamc under the contractual arrangement detailed above generally hgamc would retain a percentage of the sales_price of a_trust package as a commission from aegis mr richardson took a 3-day training course from mr bartoli of aegis in connection with these activities the record contains several examples from the to time period of announcements for trust workshops that reflect the nature of mr richardson’s promotional efforts in this regard for instance in a letter addressed to agents working for state farm insurance encouraging them to attend workshops scheduled for new orleans louisiana and mobile alabama mr richardson introduced himself and his business as set forth below my name is homer richardson and for the past five years as a representative of the aegis company i have been conducting workshops throughout the country teaching state farm agents doctors dentists and other self employed individuals how to protect their assets from lawsuit judgments and dramatically reduce their income taxes this workshop is not open to the general_public and is by invitation only we teach self employed individuals how to operate a business using a special kind of trust this special trust is a business device that has several names it has been referred to as a blind trust an unincorporated business organization a contractual business organization and a common_law business organization just to name a few we refer to this special trust as a cbo however the irs refers to all of these entities as business trusts this and similar announcements for the introductory workshop directed toward self-employed professionals consistently tout as benefits of the business_trust system the ability to legally reduce federal and state income taxes or more eliminate federal_estate_taxes no matter the size of the estate sell a business or other assets and pay no capital_gain taxes and protect personal assets from lawsuit judgments mr richardson participated as a featured speaker at various of these events for example with respect to workshops to be conducted in in lexington kentucky indianapolis indiana toledo ohio and cincinnati ohio the invitation highlighted as speakers wilson graham former state farm insurance employee conducted audits and tax reports for corporate office mr graham also was a controller and vice-president for a large insurance_company in ohio for sic the past years graham associates has provided tax planning and accounting services for hundreds of state farm insurance agents and other self-employed individuals in several states for the past four years mr graham has conducted tax workshops and provided supporting tax services homer l richardson mr richardson as executive director of the hg asset management company specializes in asset protection tax engineering and wealth accumulation for the past seven year sic mr richardson has conducted business_trust workshops throughout the country teaching people how to protect their assets from lawsuit judgments and reduce taxes mr richardson is extremely knowledgeable regarding business trusts and is a highly sought after speaker his workshops are in high demand and filled with information about the business_trust and their sic financial advantages these announcements generally direct that registrations be sent and checks made payable to hgamc or trust management services further explained below the record also contains an example of an announcement for an advanced business_trust workshop sponsored by hgamc in ohio in mr richardson sent out an invitation stating i am writing to let you know about an advanced business_trust workshop that hg asset management company is sponsoring this workshop will be conducted by mike vallone the executive director of aegis it will be three full days from a m until p m each day devoted to the complete cbo system this workshop goes beyond what you may have learned at the basic cbo workshop given by homer richardson and wil graham you will study how to properly move money through the system and how you should operate the charitable_trust we will show you how offshore entities such as offshore trusts and international business companies can be used in connection with this system to get incredible tax advantages as well as even greater privacy and protection from the irs in fact we will show you how to create a cbo that has no tax reporting requirements in the u s to provide ongoing support to clients who purchased trust packages petitioners as directors of hgamc at a date board meeting affirmed and ratified the creation of a department within hgamc to provide management services to be known as trust management services a bank account had been opened in the name of hg asset management co d b a_trust management services on date at lebanon citizens national bank over which petitioners had signatory authority subsequently in february of the structure of petitioners’ entities was again altered with the creation of an apparently similar seminar conducted in was approved by the ohio supreme court commission on continuing legal education for hours of cle credit atlantis management services llc hgamc obtained a 59-percent membership interest other members included barton richardson and mr richardson who served as the managing member a second limited_liability_company apache llc was created at some point not identified in the record hgamc received a membership interest in this entity of approximately percent and mr richardson again served as the managing member aegis sent a letter to clients in june of recommending that an llc structure be implemented to take your future trust returns ‘off the radar screen’ for audit on date and date the board_of directors of hgamc approved charitable donations to be made to hgrct of dollar_figure for the year and dollar_figure for the year during calendar years and hgrct made no charitable distributions on date the hgrct board approved charitable_contributions totaling dollar_figure to be made to the american cancer society berea college the wellness community young life the salvation army and new richmond elementary_school acknowledgments from each of these organizations confirm that donations were received in although the amount in one instance appears to be dollar_figure greater than that initially approved by the board a similar pattern of contributions continued in through throughout the years in issue and continuing to the present mr richardson made all of the day-to-day investment decisions with respect to controlled all of the assets being held by and had complete supervisory control_over hgamc and hgrct tax reporting for each of the years in issue petitioners filed a joint form_1040 u s individual_income_tax_return for themselves and including a schedule c profit or loss from business for asset protection services a form_1041 u s income_tax return for estates and trusts for hgamc and a form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation for hgrct wilson m graham mr graham of graham associates signed each of the foregoing returns except the form_1040 as preparer mitchell graham also of graham associates and mr graham’s son signed the form_1040 as indicated by the workshop announcements quoted above mr graham was involved in promotion of the aegis trust system the form_1040 was filed on date and the form_1040 was filed on date mr graham was formerly licensed as a certified_public_accountant in the state of ohio but his license was revoked in no evidence reflects that mitchell graham was at any time licensed as a c p a and testimony indicated that he was not on their form_1040 petitioners reported adjusted_gross_income of dollar_figure which amount incorporated a dollar_figure loss from schedule c a dollar_figure capital_loss and dollar_figure of other income an attached statement showed that the other income comprised two directors fees of dollar_figure each and two personal_use of auto amounts of dollar_figure and dollar_figure the schedule c loss for asset protection services was computed by subtracting dollar_figure in expenses from gross_income of dollar_figure taxable_income is shown as zero and total_tax as dollar_figure on account of self-employment_tax the form_1040 similarly reflected adjusted_gross_income of dollar_figure including dollar_figure in business income from schedule c a dollar_figure capital_loss and other income of dollar_figure the other income included two directors fees of dollar_figure each and two personal_use of auto amounts of dollar_figure each the schedule c income of dollar_figure was derived from dollar_figure in gross_income and dollar_figure of expenses petitioners’ taxable_income was shown as zero and total_tax as dollar_figure on the form sec_1041 filed on behalf of hgamc for and respectively petitioners reported interest_income dollar_figure and dollar_figure and business income from an attached schedule c dollar_figure and dollar_figure and deducted therefrom principally fiduciary fees dollar_figure and dollar_figure and charitable deductions to hgrct dollar_figure and dollar_figure to arrive at taxable_income of zero the schedule c business income amounts were computed as follows gross_income expenses advertising car and truck commissions and fees depreciation insurance mortgage office repairs and maintenance taxes and licenses travel meals and entertainment utilities other total expenses net profit dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the other expenses for comprised solely meeting expenses while the other expenses listed for included bank service charges of dollar_figure directors’ meetings of dollar_figure education of dollar_figure and medical_expenses of dollar_figure the amounts reported as gross_receipts represented payments made by customers for aegis trust packages sold by mr richardson and deposited into accounts over which petitioners had signatory authority the car and truck expenses related to the mercury the expenses claimed for depreciation insurance mortgage repairs and maintenance taxes and licenses and utilities were all attributable in significant part to the quailwoods drive residence the insurance expense also included a component for life_insurance for mr richardson and the medical_expenses pertained to healthcare for petitioners mr richardson signed each of the form sec_1041 as a fiduciary of hgamc an attachment to the return contained the following the fiduciary of this trust hereby elects to treat contributions made this year and the next subsequent tax_year as paid during this tax_year as provided for by irc secion sic c a substantially identical statement was attached to the return the attachments further provided that the contributions for the next year to be treated as paid during and were dollar_figure and dollar_figure respectively concerning hgrct the form_990-pf for reflected no revenue including contributions expenditures assets or liabilities of any kind the return listed both petitioners as trustees and indicated that each devoted hours per week to his or her position mr richardson executed the return as a trustee the form_990-pf for showed contributions received of dollar_figure interest_income of dollar_figure operating and administrative expenses of dollar_figure and contributions made of dollar_figure resultant excess of revenue over expenses and disbursements as well as net assets was dollar_figure petitioners were again listed as the trustees with an average of hours apiece per week devoted to their work for hgrct and mr richardson again signed the return as trustee examination on date the irs mailed to each petitioner with respect to the and taxable years a letter advising as follows the internal_revenue_service has information indicating that you may be involved in a_trust arrangement used for tax_avoidance purposes this letter is to inform you of the internal revenue service’s position regarding abusive trust arrangements it is the government’s position that trusts will be disregarded for tax purposes and the income will be taxed to the person who controls the trust if the trust lacks economic_substance or has been structured for tax_avoidance purposes in addition to disregarding the trust entity the government may pursue civil and or criminal penalties against taxpayers and promoters who attempt to use trusts to avoid income_tax_liability if you are a participant in a_trust scheme that has any of the abusive elements described in notice_97_24 attached you have the option of correcting your income_tax filings to reflect the proper income and expenses on your personal corporate and partnership returns as applicable any trust returns previously filed should also be corrected to eliminate income and expenses reported the letters went on to request that petitioners provide documentation with respect to the trust presumably hgamc in the event that they determined that their position was appropriate under notice_97_24 1997_1_cb_409 petitioners responded with a letter dated date communicating that they had been assured by their legal counsel and tax accountant that their trust was not an ‘abusive trust’ as described in your material they indicated that they would not be filing an amended_return and then proceeded with several pages questioning the authority of the irs to request documentation with respect to the trust on date the irs sent letters to petitioners notifying that their form sec_1040 and hgamc’s form sec_1041 for and had been selected for examination petitioners were asked to meet with the examining agent on date and to provide books records and documents related to the returns neither petitioner responded to the letters or attended the requested meeting david morgason mr morgason was the principal irs employee responsible for conducting the examination of petitioners’ returns when petitioners failed to provide any information mr morgason sought to obtain records from third parties through issuance of administrative summonses one or more such summons was sent to lebanon citizens national bank and mr richardson responded upon learning of the matter with two letters dated date one to the irs and one to the bank the letter to the irs asserted that the agent had violated various laws and policies and threatened legal action the letter to the bank directed the bank not to disclose any of the information requested by summons until presented with a court order to do so mr morgason later issued additional summonses to lebanon citizens national bank and petitioners on date responded by filing a petition to quash with the u s district_court for the southern district of ohio the government filed a motion to dismiss the petition to quash and the district_court granted the motion on date meanwhile after reviewing the information received to date mr morgason in the spring of referred petitioners’ case to the irs criminal_investigation_division work on the civil case other than an unsuccessful attempt to solicit from petitioners an extension of the statute_of_limitations ceased at some point between late and early mr richardson was contacted by missy vaselaney an ohio attorney specializing in tax and estate matters ms vaselaney had become aware of the aegis trust plan through communications with state farm insurance agents ms vaselaney’s husband was apparently an attorney who did work with state farm ms vaselaney expressed to mr richardson some concerns about the legality of the aegis system and suggested that he cooperate with her in working with the irs mr richardson declined in the words of one state farm agent and former client of mr richardson todd young mr young ms vaselaney assisted a mr richardson first testified that this contact occurred in late but later testified that the conversation took place between the middle part of february and the middle part of march in group of state farm agents including mr young to get out of the aegis system and to resolve their tax audit matters while the criminal investigation was ongoing the irs also commenced an investigation of mr richardson under sec_6700 which imposes a civil penalty for the promotion of abusive tax_shelters petitioners were formally notified of the investigation likewise conducted by mr morgason in or about september of mr richardson attended an initial conference in connection with the sec_6700 investigation on date and both spouses attended a closing conference on date mr richardson raised various frivolous arguments at those conferences including challenges to the authority of the irs and while he provided documents he declined to provide any of the documentation requested by mr morgason following the december meeting the irs referred the sec_6700 case to the department of justice on date the united_states filed a complaint in the u s district_court for the southern district of ohio against mr graham individually and doing business as graham associates and against mr richardson individually and doing business as hgamc united_states v graham no 03cv96 s d ohio filed date the government sought injunctive relief against the defendants with respect to promotion of alleged abusive trust schemes id see infra discussion regarding judicial_notice on date the district_court entered an opinion and order to inter alia preliminarily enjoin defendants from promoting the sales of abusive trusts under the name of aegis heritage or any other name or from engaging in any other activities which are subject_to penalty under sec_6700 and sec_6701 based principally on findings and recommendations made by a magistrate judge in november of and february of id the civil examination of petitioners’ returns resumed in approximately april of the government made a jeopardy_assessment with respect to petitioners’ and taxes on date after an adviser with whom they had invested dollar_figure attempted to transfer the funds to a swiss bank account the notices of deficiency underlying the cases at bar were then issued on date to mr richardson and on july or to mrs richardsondollar_figure copies of the notice contained in the record bear different dates opinion i evidentiary matter after briefs were filed in these cases petitioners filed a motion requesting judicial_notice pursuant to rule of the federal rules of evidence hereinafter fed r evid the motion recites in the ninth circuit’s decision in 424_f3d_992 9th cir date the irs conceded that in some situations the business_trust could report income on its form_1041 but could alternatively report the income on the individual’s form_1040 as long as it was reported petitioners then quote two phrases from the referenced case and attach a copy of the complete opinion the phrases are taken from the following two paragraphs set forth in full with the quoted language emphasized by boldface type smith argues that the particular personal returns or partnership tax returns were not false for omitting income or revenue that should have been reported on a separate trust return however irs agent brown testified that although revenue in a business_trust such as a ubo would typically be reported on a form_1041 as a default the income could also be reported on a personal income_tax return in any event the income had to be reported on some irs form thus the under-reporting of income on the clients’ personal returns that could have been but was not reported elsewhere made the personal returns false or fraudulent smith argues that the evidence was insufficient to show that he acted willfully with specific intent to defraud the government in the enforcement of its tax laws salerno f 2d pincite while there is nothing inherently unlawful with an ubo and the government told the jury during closing argument to assume ubos are legitimate the government provided ample evidence that smith gave advice to unlawfully use ubos to file false or fraudulent tax returns or not to file at all 424_f3d_992 9th cir boldface added fed r evid provides in relevant part rule judicial_notice of adjudicative facts a scope of rule this rule governs only judicial_notice of adjudicative facts b kinds of facts a judicially noticed fact must be one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned although the rule does not expressly define adjudicative facts the advisory committee notes accompanying the rule explains that they are those which relate to the parties or more fully when a court or an agency finds facts concerning the immediate parties--who did what where when how and with what motive or intent--the court or agency is performing an adjudicative function and the facts are conveniently called adjudicative facts advisory committee’s note 56_frd_183 internal quotations omitted see also 357_f3d_119 1st cir defining adjudicative facts as facts about the parties or events involved in the case with respect to then ascertaining whether particular adjudicative facts are capable of accurate and ready determination this court has previously noted that under rule records of a particular court in one proceeding commonly are the subject of judicial_notice by the same and other courts in other proceedings and also generally subject_to judicial_notice under rule is the fact that a decision or judgment was entered in a case that an opinion was filed as well as the language of a particular opinion 87_tc_1016 in a similar vein we have observed records of court_proceeding are commonly the subject of judicial_notice although we may take notice of matters that cannot reasonably be questioned the truth of assertions or findings as distinguished from the fact that the assertions or findings were made is ordinarily not properly the subject of judicial_notice steiner v commissioner tcmemo_1995_122 n given these standards the situation at hand appears to present a somewhat atypical scenario while taking judicial_notice of the opinion by the court of the appeals for the ninth circuit and the fact that certain statements were made by government agents in the course of the underlying proceeding would generally comply with the dictates of fed r evid b it is debatable whether the foregoing are in reality adjudicative facts for purposes of the instant litigation petitioners seem to be attempting to employ a motion for judicial_notice in a manner more akin to a supplemental brief their motion essentially calls to the court’s attention an unrelated case that they feel is pertinent and supportive of their position however even leaving aside for the moment procedural complications and considering the case as we would any other cited precedent the court notes that the quoted statements from united_states v smith supra pincite do not assist petitioners here considered in context the alleged concessions simply stand for the unremarkable proposition that there can exist legitimate unincorporated business entities the income of which may be properly reported on form sec_1041 the question before us is whether hgamc and hgrct were such legitimate entities or whether they were part of a sham arrangement designed to avoid taxes and should be disregarded for tax purposes this is an inquiry that we resolve infra based on all the facts and circumstances of petitioners’ particular situation the fact that in an unrelated case decided nearly a decade after the transactions here at issue government agents made certain relatively generic legal statements would not affect our analysis petitioners’ motion will be denied as moot ii income_tax deficiencies - unreported income the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived respondent has determined that petitioners were required to include in their gross_income and failed to report on their form sec_1040 the receipts they instead attributed to hgamc a burden_of_proof as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving error therein rule a 290_us_111 although sec_7491 may shift the burden to the commissioner with respect to factual issues where the taxpayer introduces credible_evidence the provision operates only where the taxpayer establishes that he or she has complied with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews here as indicated above petitioners were not forthcoming during the examination of their returns sec_7491 therefore effects no shift of burden in the instant cases however an additional limitation on the general_rule potentially bears upon the cases at bar various courts of appeals including that for the sixth circuit to which appeal in the instant cases would normally lie have indicated that before the commissioner may rely on the presumption of correctness in unreported income scenarios the determination must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to income-generating activity or to the receipt of funds 909_f2d_915 6th cir see also eg 116_f3d_1309 9th cir 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 596_f2d_358 9th cir revg 67_tc_672 to the extent that those decisions might be on point here and as will be shown in greater detail below respondent has introduced sufficient evidence connecting petitioners to the income-producing activities attributed to hgamc and to the receipt of financial benefits therefrom for instance mr richardson’s services were paramount in generating the underlying sales and both petitioners received distributions directly or indirectly out of the funds received the court is satisfied that the totality of the record is sufficient to meet any pertinent burden of production placed on respondent with respect to the adjustments related to the income_tax deficiencies and concomitant unreported income at issue here the burden of showing error in these determinations by respondent remains with petitionersdollar_figure b economic_substance of the trusts respondent’s principal basis for concluding that petitioners are liable for deficiencies was that hgamc and hgrct were sham entities with no economic_substance and consequently should be disregarded for federal tax purposes as a result all income earned and allowable expenses_incurred under the names of hgamc and hgrct would be reported on petitioners’ personal income_tax returns petitioners dispute these sham characterizations they argue that hgamc was a legitimate business_trust under the laws of ohio created to operate the new business of selling and servicing aegis trusts it is likewise their position that hgrct was a proper nonexempt_charitable_trust treated as a private_foundation under sec_4947 the overarching principles that guide analysis of trust legitimacy are of long provenance as summarized by this court in oft-cited language it is well established that a taxpayer has the legal right to minimize his taxes or avoid them totally the parties’ respective burdens as to issues concerning penalties the statute_of_limitations and spousal relief will be discussed infra in connection with the court’s analysis of those matters by any means which the law permits 293_us_465 however this right does not bestow upon the taxpayer the right to structure a paper entity to avoid tax when that entity does not stand on the solid foundation of economic reality when the form of the transaction has not in fact altered any cognizable economic relationships we will look through that form and apply the tax law according to the substance of the transaction 73_tc_1235 citing 45_tc_360 affd per curiam 381_f2d_22 5th cir this rule applies regardless of whether the entity has a separate existence recognized under state law furman v commissioner supra pincite and whether in form it is a_trust a common_law business_trust or some other form of jural entity 79_tc_714 affd 731_f2d_1417 9th cir fn ref omitted in ascertaining whether a_trust has no economic_substance apart from tax considerations the court has identified four pertinent factors whether the taxpayer’s relationship as grantor to the property ostensibly transferred to the trust differed materially before and after the trust’s formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to other beneficiaries and whether the taxpayer felt bound by any restrictions imposed by the trust itself or the law of trusts 73_tc_1235 gouveia v commissioner tcmemo_2004_256 norton v commissioner tcmemo_2002_137 castro v commissioner tcmemo_2001_115 muhich v commissioner tcmemo_1999_192 addressing the heritage aegis multitrust system affd 238_f3d_860 7th cir buckmaster v commissioner tcmemo_1997_ hanson v commissioner tcmemo_1981_675 affd 696_f2d_1232 9th cir as to the first factor addressing change in relationship to trust property the court as a threshold matter looks to the economic realities of the arrangement to ascertain the true grantor settlor or creator notwithstanding mere nominal designations as such in the trust documents zmuda v commissioner supra pincite gouveia v commissioner supra buckmaster v commissioner supra here the trust instrument for hgamc names mr quay as the creator and a director however he functioned as nothing more than a temporary straw_man under the precedent just cited mr richardson testified that he had just met mr quay at an aegis training convention in may or june of a few months before the hgamc documents were executed and had no contact with him after mr richardson further testified that having an attorney named as creator and a director of the entity was a condition imposed by aegis on the purchase of the trust package any drafting work would also likely have been minimal given that as a mass-marketed trust package the aegis system involved distribution to multiple purchasers of similar standardized documents mr quay contributed no assets to hgamc never had signatory authority over any of hgamc’s accounts received no compensation_for his duties as director and resigned after only days hence it is clear that mr quay’s role and a transient one at that existed on paper only all stake in establishing hgamc patently came from petitioners alone economic realities thus point to petitioners as the true grantors of hgamc in this connection we further note that in situations where one spouse first transfers his or her property to the other spouse who in turn transfers the received property along with his or her own to the entity courts typically ignore the first conveyance when considering questions of grantor e g 775_f2d_1092 9th cir 686_f2d_490 7th cir affg tcmemo_1980_568 kooyers v commissioner tcmemo_2004_281 either of two rationales counsels this approach the conveyance is ignored because substance predominates over form in tax matters and or because the parties themselves did not treat the conveyance as either a sale or a gift neely v united_states supra pincite schulz v commissioner supra pincite kooyers v commissioner supra here the record in any event shows a scenario akin to a so-called step transaction where mrs richardson’s transfer was only the first in a series of preplanned steps such that intermediary maneuvers should be ignored in favor of substance on a related point we likewise are satisfied that petitioners should be considered the true grantors of hgrct although according to the documentation hgamc purportedly created hgrct this court in considering the first of the four factors in the context of multitiered trust arrangements has made no such distinction see castro v commissioner supra muhich v commissioner supra see also kooyers v commissioner supra because petitioners are grantors of the first-tier trust they are also grantors of the second-tier trust and any other trust for which those trusts are grantors dahlstrom v commissioner tcmemo_1991_264 petitioners were instrumental in the creation of all the trusts involved in their multitiered arrangement affd without published opinion 999_f2d_1579 5th cir having determined that petitioners should be viewed as the grantors of hgamc and hgrct we turn to whether their relationship to property ostensibly transferred to these entities differed materially before and after the trusts’ formation here the record reflects that the relationship of petitioners to both their physical assets and their income-producing activities remained essentially unchanged notably petitioners continued to live in and operate their residence with no restriction on their personal_use of that property or any other of their tangible assets the only apparent difference stemming from the transfer is that petitioners thereafter sought to deduct substantial personal living_expenses incurred in connection with the property such as insurance repairs maintenance and utilities they even commenced a remodeling project at the quailwoods location and nothing in the record indicates that the resulting improvements did not enhance petitioners’ personal_use of the property for residential purposes attempts to legitimize deductions of this nature through designation of the property as hgamc’s headquarters are unavailing a passing reference by petitioners on brief to a home_office likewise does nothing to aid their cause deductions related to business use of a residence are strictly circumscribed by the rules of sec_280a and would require petitioners to show at minimum and as relevant here that some portion of the home was exclusively used on a regular basis for business sec_280a the evidence before the court does not even so much as suggest that to be the case as regards income-producing activities again no truly material_change appears to have been worked by implementation of the trust system petitioners’ primary contention in arguing for a changed relationship centers on this aspect and is summarized on brief as follows the allegation that the taxpayers’ relationship as grantor to the property did not differ materially before and after the creation of the trusts is ludicrous there was no substantial trust property aside from the richardsons’ home before the creation of the trust the trusts were created to operate a brand-new business this new business of selling and servicing aegis trusts is the primary property of the trusts additionally the creation and use of a business management_trust for such a purpose is a codified creation of the law of the state of ohio at the outset we stress again that the legitimacy of an entity under state law as a business_trust or any other recognized form has no bearing on an economic_substance analysis and will not be discussed further see zmuda v commissioner t c pincite and cases following more importantly petitioners’ remonstrance concerning a new business is on these facts a distinction without a difference not to mention factually suspect the hgamc trust instrument and the annual contracts between hgamc and asset protection services reflect an arrangement where the sole_proprietorship not hgamc conducted the underlying business of selling aegis trusts hgamc in turn was purportedly engaged to manage asset protection services through the provision of mr richardson’s services to his own sole_proprietorship this structure is corroborated by the descriptions identifying the nature of hgamc’s business on certain of its form sec_1041 as management services mr richardson earned his livelihood as a self-employed salesman of insurance policies from through thus at the time the instruments establishing hgamc were executed mr richardson had been employed for several years in selling financial management products aimed at protecting assets and or addressing contingencies that might arise in the face of death or other hardship as he began to focus more of his efforts on promoting aegis trusts he continued to be engaged through a sole_proprietorship in selling financial management products aimed at protecting assets and or addressing contingencies that might arise in the face of death or other hardship aegis trust packages were advertised as tools to legally reduce federal and state income taxes or more eliminate federal_estate_taxes no matter the size of the estate sell a business or other assets and pay no capital_gain taxes and protect personal assets from lawsuit judgments mr richardson testified a q q asset protection services was to provide asset protection that’s basically what it says and that would be insurance basically and provide trying to sell trusts as well yes okay so your sole_proprietorship was to sell both insurance and aegis trusts a that’s correct you had been selling insurance for several years before is that correct a q a right back to at least or ’93 q before you called your sole_proprietorship benefit planning services a that’s correct mr richardson also testified that he first received a referral fee from aegis in march of for bringing an individual to meet with and introducing him to mr bartoli in chicago the record is nebulous at best on the genesis of any activity on the part of hgamc the form ss-4 application_for employer_identification_number stated that business started on date the instrument that by its terms created and established hgamc is dated date petitioners’ signatures on many of the documents pertaining to hgamc and dated in august were notarized on date mr richardson’s testimony on this point was confused if not contradictory and in the midst of an unsuccessful colloquy attempting to reconcile various dates he was able only to offer that hgamc was operated before date given these circumstances it cannot be said that the record bears out petitioners’ attempts to portray the establishment of hgamc as working some sort of clean break in mr richardson’s ongoing business activities in terms of either the nature of those activities or the timeframe for their occurrence the court thus is unable to perceive that the entity’s existence engendered any material_change in petitioners’ relationship to the property allegedly transferred thereto furthermore since the only property contributed to hgrct was units of beneficial_interest in hgamc creation of this second tier likewise produced no material changes the second factor investigates the presence of any bona_fide independent_trustee over the entity in question a nominal trustee will not withstand scrutiny under this factor absent a meaningful role in ie an exercise of control_over the operation of the trust gouveia v commissioner tcmemo_2004_256 norton v commissioner tcmemo_2002_137 castro v commissioner tcmemo_2001_115 with respect to hgamc which employed the term director as opposed to trustee mr quay was initially named as such nonetheless his brief 6-day stint is devoid of meaning for reasons akin to those discussed above in connection with his role as creator in particular his lack of even nominal signatory authority over any of the financial accounts opened in the entity’s name belies any true oversight or control as regards hgrct petitioners were from inception designated as the trustees and no third party was named to the position the facts thus reveal that petitioners were the sole individuals with operational control_over hgamc and hgrct and that their discretion was unfettered by any independent_trustee the third factor looks at whether a genuine economic_interest in the trust passed to any beneficiaries other than petitioners the units of beneficial_interest in hgamc were divided between mr richardson mrs richardson and hgrct the units of beneficial_interest in hgrct were in turn held by hgamc hence the pertinent documents did not even purport to give any third party an economic_interest in these entities the fourth and final factor considered is whether petitioners felt bound by any restrictions imposed by the trusts or the law of trusts in the case of hgamc the authority granted to petitioners as directors was so broad as to impose no meaningful restrictions any fiduciary duties under relevant law would also be illusory for all practical purposes in that the circular arrangement of entities utilized left petitioners as the only true beneficiaries concerning hgrct the trust instrument on its face prohibits transactions that would in the opinion of the trustees jeopardize the federal_income_tax exemption of this trust pursuant to sec_501 of the internal_revenue_code however petitioners never even obtained sec_501 status for hgrct this failure to implement what would seem to be a basic foundational premise for the trust’s operation leads us to conclude that hgrct’s existence and purported charitable character as well as contribution activities in years subsequent to those in issue were hardly more than a facade or window dressing that did little to bind petitioners’ use of their assetsdollar_figure mr young explained the understanding of the aegis trust structure that he formed through attendance at a seminar or seminars conducted by mr graham and mr richardson and review of continued although petitioners make multiple references on brief to hgrct as an sec_4947 non-exempt charitable_trust these appellations smack of a dubious and belated attempt to reframe the scenario and lend legitimacy to hgrct more importantly the characterizations do nothing to alter the fact that petitioners were not bound by the paper structure they created but chose to function under an alternative arrangement in any event when considering a factual scenario and claims virtually indistinguishable from those at hand this court saw no reason to afford credence to the purported charitable_trust muhich v commissioner tcmemo_1999_192 the persuasive power of the record here is no greater to summarize the factors typically considered by this court in assessing the economic reality of a_trust structure counsel that hgamc and hgrct do not warrant recognition for tax purposes continued aegis materials as follows the way you would save money on your taxes is you’d set up an asset management company and then you’d set up a charitable_trust so you would put your money into an asset management company and then you’d pay your expenses out of that for your house and for your living_expenses but anyway the charitable_trust was something that you put your excess money into it was told to me and you had to pay out the five percent each year to a charity but then it was explained to me that you essentially would become your own charity and that was to be our retirement_plan the court therefore concludes that the income and allowable expenses attributable to hgamc and hgrct are taxable to petitioners specifically because hgamc and hgrct were shams petitioners are required to include in their income for and business gross_income and interest_income reported by hgamc and interest_income reported by hgrct in this connection petitioners at certain junctures have contended that the amounts of business income reported on the various returns germane to this calculation were overstated on account in some instances of double reporting and in other instances of reporting gross_receipts from the sales of aegis trusts as opposed to merely the proper commission income on those sales the record however contains no documentary_evidence whatsoever that would support or corroborate an alternative computation furthermore we observe that petitioners and not aegis had unfettered control and signatory authority over relevant accounts into which the sales proceeds were deposited in these circumstances we cannot relieve petitioners of the implied concessions worked by their and their entities’ filed returns see 412_f2d_800 3d cir affg tcmemo_1968_126 92_tc_312 as regards expenses respondent determined that petitioners were entitled to deduct on their returns a portion of the business_expenses claimed by hgamc for each year and disallowed the remainder respondent also disallowed a portion of the expense for commissions and fees claimed by petitioners in on the schedule c for asset protection services deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast precludes deduction of personal living or family_expenses the breadth of sec_162 is tempered by the requirement that any amount claimed as a business_expense must be substantiated and taxpayers are required to maintain records sufficient therefor sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 furthermore business_expenses described in sec_274 are subject_to rules of substantiation that supersede the doctrine_of cohan v commissioner supra 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles computer equipment and cellular telephones unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 on this issue petitioners neither at trial nor on brief offered evidence or argument directed towards the deductibility of any of the specific expenses disallowed by respondent respondent’s determinations therefore are sustained as to those adjustmentsdollar_figure in addition respondent determined that petitioners were liable for self-employment taxes and entitled to corresponding self-employment_tax deductions on business income attributed to them from hgamc in and sec_1401 imposes an additional tax on the self-employment_income of every individual both for old age survivors and disability insurance and for hospital insurance the term self-employment_income denotes net_earnings_from_self-employment sec_1402 net_earnings_from_self-employment in turn means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 the court further notes that although petitioners would generally be entitled to deduct substantiated charitable_contributions on their personal returns in accordance with our disregard of the trusts all donations by hgrct were made in calendar_year or thereafter petitioners are calendar_year taxpayers and the years before the court are and again petitioners have offered no evidence or argument pertaining to the self-employment_tax the court has concluded that hgamc should be disregarded and the record supports that mr richardson’s personal services were the prime driver of the receipts attributed to the entity hence to the extent that we have sustained respondent’s determinations with respect to business income we likewise sustain the imposition of corresponding self-employment_tax thereon iii capital_gain and or loss on their form sec_1040 for each of the years and petitioners claimed a dollar_figure capital_loss and indicated that these losses were carried forward from prior years respondent disallowed the amounts claimed and petitioners have never explained or substantiated their genesis respondent further determined that in petitioners sold stock in a company called next level systems that was held in the name of hgamc proceeds in the amount of dollar_figure were apparently received on the sale and were not reported on petitioners’ return or that of hgamc as petitioners had not established any basis in the shares respondent determined that the full amount constituted capital_gain as a general_rule a taxpayer is required on the disposition of property to report as capital_gain the excess of the amount_realized on disposition over his or her adjusted_basis in the property sec_1001 alternatively a taxpayer other than a corporation may claim losses on the sale_or_exchange of capital assets to the extent of the lesser_of dollar_figure dollar_figure if married_filing_separately or the excess of such capital losses over capital_gains sec_1211 once more in what is becoming a familiar refrain the record is devoid of evidence on this matter the court therefore sustains respondent’s determinations iv sec_6663 fraud penalties sec_6663 provides for the imposition of a penalty in an amount equal to percent of the portion of the underpayment which is attributable to fraud in addition sec_6663 specifies that if any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable thereto except and to the extent that the taxpayer establishes some part is not due to fraud respondent bears the burden of proving the applicability of the civil_fraud penalty by clear_and_convincing evidence sec_7454 rule b to sustain this burden respondent must establish by this level of proof both that there was an underpayment_of_tax for each taxable_year in issue and that at least some portion of such underpayment was due to fraud 96_tc_858 affd 959_f2d_16 2d cir 92_tc_661 a underpayments of tax the first prong of the above fraud test mandates that respondent prove the existence of an underpayment_of_tax for each year in doing so respondent may not simply rely on the taxpayer’s failure to prove error in the deficiency determination dileo v commissioner supra pincite 53_tc_96 here the evidence leaves no doubt that substantial taxable_income was generated through mr richardson’s efforts in selling aegis trusts the totality of the record also clearly establishes that the entities that petitioners attempted to interpose between themselves and those receipts were not worthy of credence petitioners failed to include that income on their and returns and as a result underpaid their taxes petitioners’ quibbles over various details and amounts notwithstanding respondent has in any event shown by clear_and_convincing evidence the essential elements of the scenario which led to underpayments of tax b fraudulent intent the second prong of the fraud test requires respondent to show that a portion of the underpayment is attributable to fraud fraud for this purpose is defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of avoiding a tax believed to be owed 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 252_f2d_56 9th cir stated differently imposition of the civil_fraud penalty is appropriate upon a showing that the taxpayer intended to evade taxes believed to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner supra pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record id 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 91_tc_874 55_tc_85 however because direct proof of a taxpayer’s intent is seldom available fraud may be established by circumstantial evidence 317_us_492 dileo v commissioner supra pincite in this connection courts have developed a nonexclusive list of circumstantial indicia or badges_of_fraud that may support a finding of fraudulent intent among the badges_of_fraud that can be distilled from caselaw are the following understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities engaging in illegal activities dealing in cash failure to make estimated_tax payments and filing false documents spies v united_states supra pincite- 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 recklitis v commissioner supra pincite in examining these factors this and other courts have further noted that the taxpayer’s background his or her level of education and prior history of filing proper returns and the context of the events in question are relevant to the inquiry 465_f2d_299 7th cir affg tcmemo_1970_274 sowards v commissioner tcmemo_2003_180 temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir applying these considerations here the court concludes that mr richardson fraudulently intended to underpay tax for each of the years in issue because matters of background and context speak especially loudly in these unique circumstances several features are worthy of emphasis at the outset as regards personal background mr richardson was not unsophisticated he had passed accounting courses possessed a business degree in marketing and had years of experience in business in general and the sale of financial products in particular respondent’s concession that petitioners filed correct returns prior to also speaks to an awareness of tax obligations with respect to context for the events in question perhaps the most salient feature that must inform any analysis of the questions raised by this litigation comes to light mr richardson was not a mere participant in or purchaser of a mass-market trust scheme he was an active promoter he traveled throughout a multistate area lending his prestige and expertise to and conducting seminars on the aegis system he thus was necessarily intimately acquainted with the details of the program and the intended benefits the advertising materials make clear that tax reduction was emphasized above all other advantages this was amply corroborated by the credible testimony of mr young who attended a number of seminars involving mr graham and mr richardson and who purchased first a_trust package from aegis and later additional management services from mr richardson in his words the main thrust was to save money on your taxes as much as percent mr richardson’s demeanor at trial and disingenuous attempts to distance himself from the aegis organization on the other hand were singularly unconvincing the preeminence of tax considerations in mr richardson’s implementation of the aegis system is likewise corroborated by materials contained in the minutes of hgamc board meetings the quantity of statements addressing tax matters is telling even more revealing is the specific content of the date minutes this document shows that within a few weeks of filing his return and long before the return was filed mr richardson was aware of and expressly opposing the challenges raised by respondent to similar trust arrangements against this backdrop a number of the traditional badges_of_fraud should be considered as well as regards understatement of income consistent failure to report substantial amounts of income over a number of years is highly persuasive evidence of fraudulent intent 232_f2d_678 6th cir affg tcmemo_1955_31 temple v commissioner supra petitioners reported gross_income of less than dollar_figure and taxable_income of less than dollar_figure on their form sec_1040 for each and they did so during a period when mr richardson generated receipts totaling more than dollar_figure million over the years from selling aegis trusts and related_services petitioners avoided reporting those funds by intentionally diverting such amounts to returns of other entities that the court has held to be devoid of economic_substance this pattern weighs heavily in favor of a conscious intent to evade tax with respect to record maintenance petitioners at no time throughout the administrative or litigation process produced documentary records to substantiate business income or expenses possible inferences are that they either failed to keep such records or elected to conceal them to further obfuscate their activities neither is favorable to petitioners concerning explanations for behavior petitioners other than offering a few broad general statements have made little attempt to justify or illuminate the rationale underlying their association with the aegis system certain inconsistencies however give us pause mr richardson at trial testified that he had consulted with several independent tax professionals before purchasing the aegis trust package but in response to a previous interrogatory from respondent requesting identification of persons from whom advice was secured prior to creation of the trusts had listed only individuals connected with aegis mr richardson’s testimony that he became uncomfortable in late or with arguments being asserted by aegis in conjunction with challenges to the trust structure and began to disengage from those positions is likewise suspect mr morgason’s description of mr richardson’s behavior during the sec_6700 investigation is to the contrary and is corroborated by audio recordings of conferences conducted pursuant thereto concealment of income and assets is at the crux of this litigation and requires little further discussion the establishment of a_trust structure without economic_substance to which income and assets are transferred for tax_avoidance purposes has been considered by this court to be an affirmative indicium of fraud mason v commissioner tcmemo_2004_247 dunlap v commissioner tcmemo_1993_187 brittain v commissioner tcmemo_1992_277 as a related point petitioners’ use of the trust arrangement to claim business deductions for personal expenses especially items related to their personal_residence likewise bolsters the impression of a concerted effort to avoid taxation failure to cooperate with tax authorities is another particularly noteworthy badge on these facts petitioners not only declined to cooperate in the examination of their returns but also sought actively to impede the audit petitioners did not provide any substantive information in response to mr morgason’s requests they then went so far as to prevent respondent from obtaining data from third parties by for instance discouraging compliance with summonses and even filing a petition to quash the badge pertaining to illegal activities is germane here as well mr richardson was in the business of promoting and selling abusive trust arrangements which created revenue issues for respondent and for countless purchasers moreover as pointed out by the district_court in the sec_6700 proceeding against mr richardson and mr graham whether before or after muhich i or its affirmance by the seventh circuit the trust scheme in which they engaged was and ought to have been known to be illegal united_states v graham no 03cv96 s d ohio date the very business income concealed in petitioners’ trust structure was generated through sales of an illegal product mr richardson’s failure to heed warnings with respect to the improper nature of the aegis trust structure and analogous schemes likewise has bearing on his state of mind and intentions at the time he chose to purchase and use the package specifically the failure suggests that the legality of the arrangement was of little concern to mr richardson mr richardson was aware of notice_97_24 1997_1_cb_409 by june of he was contacted by ms vaselaney between late and early the magistrate judge in the sec_6700 proceeding initially recommended a preliminary injunction based on mr richardson’s participation in what was characterized as an illogical and illegal scheme in november of united_states v graham no 03cv96 wl at s d ohio date in the face of all these warnings it would seem that an individual truly interested in a legitimate arrangement would have at least sought out an independent evaluation rather than continuing to align him- or herself with insiders many of whom had questionable qualifications in summary the majority of the badges_of_fraud considered by this and other courts are present here accordingly the court concludes that the circumstantial indicia revealed by the record in these cases establish by clear_and_convincing evidence that mr richardson intended through his use of the aegis trust system to evade taxes known to be owing respondent has shown that at least some part of the underpayment for each and is attributable to fraud furthermore because mr richardson has failed to show that any portion of the underpayments upon which the sec_6663 penalty was computed was not due to fraud respondent is sustained as to this issue with respect to both years v sec_6662 accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty is negligence or disregard of rules or regulations negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard caselaw similarly states that ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 penalty id see also 469_us_241 freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also eg 425_f3d_1203 n 9th cir quoting verbatim and with approval the above three-prong test affg 121_tc_89 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 ellwest stereo theatres v commissioner tcmemo_1995_610 as regards burden_of_proof sec_7491 provides that the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 rather it is the taxpayer’s responsibility to raise those issues id the notice_of_deficiency issued to mr richardson asserted applicability of the sec_6662 penalty on account of negligence or disregard with respect to the portion of the underpayment attributable to disallowance of the dollar_figure capital_loss claimed by petitioners for we conclude that respondent has met the sec_7491 burden of production as to this matter the evidence adduced in these cases reveals a complete absence of adequate_records and substantiation for the reported loss with this threshold showing the burden shifts to mr richardson to establish that he acted with reasonable_cause and in good_faith as to this item petitioners did not mention the capital_loss or how it was derived either at trial or on brief nor have they offered any specific arguments directed to the sec_6662 penalty the court therefore is unable to offer relief from the determined amount vi statute_of_limitations as a general_rule sec_6501 provides that any_tax must be assessed within years of the date on which the pertinent tax_return was filed however an exception exists in the case of a false_or_fraudulent_return with the intent to evade tax under which exception tax may be assessed at any time sec_6501 the commissioner bears the burden of proving fraud in this context as well but again it is sufficient for avoidance of the statue of limitations to establish only that some portion of the deficiency is due to fraud sec_7454 rule b 380_f2d_661 6th cir affg tcmemo_1964_330 furthermore it must be noted that it is the false_or_fraudulent_return that holds the statute open 740_f2d_659 8th cir affg in part and revg in part on another ground tcmemo_1982_466 allen v commissioner tcmemo_1986_125 as a result this and other courts have long held that where a joint_return is filed fraud by one spouse will serve to lift the statute_of_limitations as to and permit assessment against both spouses e g ballard v commissioner supra pincite carsendino v commissioner tcmemo_1994_79 dahlstrom v commissioner tcmemo_1991_264 allen v commissioner supra because respondent here has by clear_and_convincing evidence proven fraud on the part of mr richardson for the reasons explained above assessment of petitioners’ and tax_liabilities is not barred by the statute_of_limitations petitioners’ intonations at various junctures that mrs richardson is entitled to judgment as a matter of law on statute_of_limitations grounds are without legal basis or merit vii relief from joint_and_several_liability notwithstanding the court’s rulings on the foregoing issues petitioners assert that mrs richardson is in any event entitled to relief from joint_and_several_liability under sec_6015 as a general_rule sec_6013 provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several an exception to such joint_and_several_liability exists however for spouses able to satisfy the statutory requirements for relief set forth in sec_6015 sec_6015 authorizes three types of relief subsection b provides a form of relief available to all joint filers and similar to but less restrictive than that previously afforded by former sec_6013 subsection c permits a taxpayer who has divorced or separated to elect to have his or her tax_liability calculated as if separate returns had been filed subsection f confers discretion upon respondent to grant equitable relief based on all facts and circumstances in cases where relief is unavailable under subsection b or c mrs richardson here explicitly makes her appeal under subsection b the requisite elements of which are as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the burden rests on mrs richardson to establish that she has met each of five elements enumerated above 119_tc_306 affd 101_fedappx_34 6th cir respondent has conceded that the first and fifth requirements are satisfied thus the second third and fourth requirements remain in dispute at the outset we highlight a few difficulties created by the state of the record on this issue mrs richardson did not testify at trial so the court has had no opportunity to assess her demeanor and credibility nor has respondent had a chance to solicit information on cross-examination in fact there is a notable dearth of evidence directed specifically to this issue what data can be gleaned about mrs richardson’s involvement in the trust scheme must therefore be drawn principally from minutes of board meetings for hgamc and hgrct and from a few comments made by mr richardson at trial neither of these sources is particularly supportive of petitioners’ position turning to the particular requirements of sec_6015 in dispute here we note that cases interpreting former sec_6013 remain instructive in our analysis of the parallel requisites of sec_6015 114_tc_276 sec_6015 mandates that the understatement_of_tax be attributable to erroneous items of the nonrequesting spouse a similar attribution provision was contained in former sec_6013 and has been construed by this and other courts as regards the pertinent legal standard the court_of_appeals for the fifth circuit has stated where omitted income is generated by the performance of substantial services by one spouse that income should be attributed to that spouse for purposes of sec_6013 514_f2d_908 5th cir affg in part revg in part on another ground and remanding 61_tc_125 this court has since applied the foregoing principle in cases under both e and b e g ishizaki v commissioner tcmemo_2001_318 grubich v commissioner tcmemo_1993_194 the understatements for and in these cases flowed in large part from petitioners’ failure to include receipts generated by sales of aegis trusts and related_services as suggested by the preceding findings and discussion the totality of the record while leaving much to be desired indicates that it was mr richardson who engaged in the underlying selling operations petitioners would thus seem to have a colorable argument with respect to at least a portion of the understatements being attributable to erroneous items of mr richardson nonetheless it is unnecessary for the court to reach a definitive conclusion as to this requirement in light of the conjunctive nature of the criteria and the following sec_6015 specifies that the requesting spouse have had neither knowledge nor reason to know of the understatement at the time the return was signed a requesting spouse is considered to have reason to know in this context if a reasonably prudent taxpayer in his or her position at the time the return was signed could be expected to know that the return contained an understatement or that further investigation was warranted butler v commissioner supra pincite hence the spouse seeking relief may have a duty_of inquiry id pincite in applying the foregoing reason to know standard factors considered relevant include the alleged innocent spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past income levels income standards and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances id citation omitted here the degree of involvement suggested by the documentary record in the absence of any credible countervailing testimony by mrs richardson is fatal to her claim mrs richardson was a director of hgamc and a trustee of hgrct she executed each of the documents involved in establishing and operating the entities including the agreements between hgamc and asset protection services pertaining to mr richardson’s services she signed the minutes for each of the dozens of board meetings which recounted in notable detail purported activities of the entities perhaps even more importantly mr richardson testified at trial that mrs richardson attended all of the meetings where those matters were discussed the forms 990-pf claim that mrs richardson devoted hours per week to her work as trustee for hgrct mrs richardson also possessed signatory authority over entity bank accounts there is no indication of any evasiveness toward mrs richardson on mr richardson’s part rather mrs richardson was apparently welcomed as a participant in the hgamc and hgrct arrangement despite the above evidence petitioners contend on brief that mrs richardson was undergoing treatment for cancer and was unable to work for the entire tax_year she is years old works as a medical assistant and has a high school education they also make reference to her being unschooled in tax matters and relying on the accountant who prepared the returns although the court is not unsympathetic as regards medical difficulties encountered by mrs richardson the record contains no evidence to corroborate any specifics regarding her illness or level of incapacity during the relevant to period in fact the record conflicts with any allegation that her involvement in hgamc or hgrct was materially curtailed furthermore with respect to tax matters and reliance on a professional the court in other contexts and as previously explained has required the taxpayer to show at minimum the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner t c pincite here a defense of justifiable reliance rings hollow in light of mr graham’s connection to the aegis scheme and the complete absence of evidence to show that mrs richardson made any attempt to review the returns in a meaningful way ask questions etc after all in light of mrs richardson’s extensive involvement including attendance at the date meeting addressing notice_97_24 1997_1_cb_409 and at a later sec_6700 conference with the irs it is equally likely on the record presented that she was well aware of and condoned the aggressive tax positions advocated by her husband and mr graham on brief petitioners repeatedly reference the quote mere knowledge that the spouse has invested in a tax_shelter resulting in substantial tax savings is accordingly without more insufficient to establish constructive knowledge of a substantial_understatement 53_f3d_523 2d cir affg in part and revg in part tcmemo_1993_549 the comparison simply is not apt not only is the premise factually distinguishable on the record before us revealing extensive involvement the case is also legally distinguishable in that it addresses the standard in an erroneous deduction context and expressly highlights that different rules apply for an omission_of_income situation id pincite furthermore petitioners chose not to quote the court’s statement that an innocent spouse is one who despite having made reasonable efforts to investigate the accuracy of the joint_return remains ignorant of its illegitimacy id pincite as just mentioned the evidence here is silent on any such efforts on this record petitioners have failed to establish that mrs richardson did not have reason to know of the understatement accordingly mrs richardson is not entitled to relief under sec_6015 as the requisites of that provision are stated in the conjunctive nonetheless for the sake of completeness a few comments are in order with respect to the remaining disputed element sec_6015 demands that taking into account all facts and circumstances it be inequitable to hold the requesting spouse liable for the deficiency here however the particulars of petitioners’ situation recounted above do not persuade the court that the necessary inequities would ensue from joint liability petitioners are still married and residing together the record documents extensive involvement by mrs richardson in the hgamc and hgrct arrangement and both petitioners benefited jointly from the improvements in their financial status engendered by avoiding taxation on mr richardson’s personal_service_income and deducting personal expenses including expenditures related to their residence vehicles healthcare etc through hgamc in this connection petitioners ask us to hold in mrs richardson’s favor because she did not benefit beyond normal support directly or indirectly from the alleged understatement the record however is bereft of evidence to support this contention the documents chronicle the financial engineering just described and petitioners have not offered any evidence pertaining to their lifestyle before or after implementation of the aegis scheme to show that no attendant perks were realized thereby furthermore all indications are that such attendant benefits would have been shared equally between the spouses hence the scenario at bar simply does not present the type of disadvantage and unfairness contemplated by the sec_6015 criteria to reiterate mrs richardson does not qualify for relief from joint_and_several_liability under sec_6015 as a final note mrs richardson does not seek equitable relief under sec_6015 to reflect the foregoing appropriate orders and decisions for respondent will be entered
